Per Curiam.

The plaintiff is not without remedy; he *84has his action on the return. We do not say that in no case shall a return against truth be amended, but in this, under all its circumstances, we think the plaintiff must be left to such redress as the law will give him without our interference.(a)
Motion denied.

 Potter v. Lansing, see 1 Johns. Rep. 215, an action on the case for this very escape, in which 3,000 dollars were recovered by the plaintiff; but a new trial ordered; Kent, C. J., Spencer and Tompkins, Justices, thinking there ought to have been no recovery; Livingston and Thompson, Justices, contra. After a lapse of 20 years no judicial proceedings can be set aside for irregularity. Thompson v. Skinner, 7 Johns. Rep. 556. But after a lapse of 12 years a rule for an attachment was granted against a sheriff for not returning an execution delivered to one of his deputies. Brockway v. Wilber, 5 Johns. Rep. 356. Note, however, that he might have purged himself on interrogatories, and, therefore, in this very cause, he was discharged on showing that the fi. fa. had been delivered 14 years ago to his deputy, who had absconded, and died abroad, and it did not appear what Lad become of the writ. The People v. Gilleland, 7 Johns. Rep. 555, citing, by the name of Brockway v. Willie, the above case.